Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/23/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lammerschop et al (US 20170015883 A1).
Lammerschop discloses an adhesive composition comprising component (A) a resin with cyclic carbonate terminal groups and component (B) a multifunctional amine [abstract] wherein the resin is a prepolymer polyurethane with cyclic carbonate endgroups prepared from a diisocyanate and a polyol [claims 1-2, 6-7]. Polyurethane prepolymer component (A) is a mixed with multifunctional amine component (B) in a ratio of carbonate groups to primary amino groups of especially preferably from 2:1 to 0.6:1 and most preferably about 1:1 [0069], i.e. polyfunctional amine in 50 to 166 moles based on 100 moles of the prepolymer, and most preferably 100 moles of amine based on 100 moles of prepolymer. The polyol used to prepare the polyurethane includes polypropylene glycol and polyester polyol [0034, 0086]. The diisocyanate is preferably 4,4’-MDI [0035, 0087]. The multifunctional amine includes diethylenetriamine, triethylenetetramine, tetraethylenepentamine, pentaethylenehexamine, and mixtures thereof [0052].


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Michaud et al (US 20170088661 A1).
Michaud discloses a composition comprising a polyurethane prepolymer with cyclic carbonate end groups as well as a polyfunctional amine curing agent [abstract, 0042]. The molar ratio of the number of cyclocarbonate groups to the number of primary amine groups, denoted r3, ranging from 0.5 to 1 [0131], i.e. 50 to 100 moles of polyfunctional amine to 100 moles of prepolymer. The polyurethane is functionalized by reacting glycerol carbonate [0022, 0233] which an isocyanate prepolymer that is prepared from a polyol that can be difunctional and includes PPG diol [Example 1] and a diisocyanate [0072]. The amine includes diethylenetriamine (DETA) [0156].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Michaud et al (US 20170088661 A1).
Michaud discloses that the isocyanate prepolymer is prepared from a 2,4’-MDI which contains 99% by weight of 2,4’-MDI isomers [0072], i.e. up to 1 wt% of isomers including 4,4’-MDI. The Office is of the position that the small amount of 4,4’-MDI isomers are sufficient to anticipate the claimed diisocyanate monomer that “includes 4,4’-diphetnylmethane diisocyanate (MDI)”.
Alternatively, 2,4’-MDI is a position isomer of 4,4’-MDI. The ordinarily skilled polyurethane chemist is aware of both isocyanates, often uses them in mixtures, and understands and can predict any differences between the two isomers. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).
One having ordinary skill in the art at the time the invention was made would have expected 2,4-MDI and 4,4-MDI to have similar if not equivalent properties based on the structural similarities of the two compounds.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766